       Case 5:18-cv-05558-BLF Document 32 Filed 03/13/20 Page 1 of 6



 1   XAVIER BECERRA
     Attorney General of California
 2   WILLIAM C. KWONG
     Supervising Deputy Attorney General
 3   ALLISON M. LOW
     Deputy Attorney General
 4   State Bar No. 273202
       455 Golden Gate Avenue, Suite 11000
 5     San Francisco, CA 94102-7004
       Telephone: (415) 510-3589
 6     Fax: (415) 703-5843
       E-mail: Allison.Low@doj.ca.gov
 7   Attorneys for Defendant
     J. Clawson
 8

 9                          IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                      SAN JOSE DIVISION

12

13
     SHIKEB SADDOZAI,                                     Case No. 5:18-cv-05558-BLF (PR)
14
                                         Plaintiff,       DEFENDANT’S MOTION TO DISMISS
15                                                        PLAINTIFF’S THIRD AMENDED
                  v.                                      COMPLAINT
16

17   RON DAVIS, et al.,

18                                    Defendants.

19
20   ///

21   ///

22   ///

23

24

25

26

27

28
                                                      1
                                   Def.’s Mot. to Dismiss re: Pl.’s Third Am. Compl. (5:18-cv-05558-BLF (PR))
          Case 5:18-cv-05558-BLF Document 32 Filed 03/13/20 Page 2 of 6



 1          TO THE COURT AND PLAINTIFF SHIKEB SADDOZAI, PRO SE:

 2          PLEASE TAKE NOTICE that Defendant Clawson moves to dismiss this lawsuit without

 3   prejudice because Plaintiff failed to exhaust his administrative remedies prior to filing suit.

 4   I.     STATEMENT OF THE CASE.
 5          Plaintiff initiated this action with two “buckshot” complaints, which the Court found

 6   improperly raised various claims against different defendants at San Quentin State Prison that

 7   were not all related to each other and did not arise out of the same transaction, occurrence, or

 8   series of transactions or occurrences. (ECF Nos. 7, 15.) Plaintiff decided to proceed against a

 9   San Quentin correctional officer named Clawson in his second amended complaint. (ECF No.
10   19.) He claimed Officer Clawson used excessive force against him on August 14, 2018. (Id.)
11   And Officer Clawson moved to dismiss Plaintiff’s second amended complaint because Plaintiff
12   failed to exhaust his administrative remedies before filing suit as the Prison Litigation Reform
13   Act requires. (ECF No. 27.)
14          Plaintiff then filed a third amended complaint. (ECF No. 29.) Plaintiff’s allegations
15   against Officer Clawson in his third amended complaint are identical to those maintained in his
16   second amended complaint, except that Plaintiff clarifies that he sues Officer Clawson in both his
17   individual and official capacities. (Compare ECF No. 19 with ECF No. 29.) As set forth in this
18   motion, the exhaustion defense is still fatal to this suit and Plaintiff cannot proceed on official-
19   capacity claims as a matter of law.
20          In addition to adding official-capacity claims against Officer Clawson, Plaintiff also added

21   claims against San Quentin’s Warden Ron Davis and the Director of the California Department of

22   Corrections and Rehabilitation. (ECF No. 29 at 4–5.) Plaintiff generically alleges the Warden is

23   “held liable for the policy decisions, writes regulations, or gives orders, and failed in his duty to

24   act upon notice, reports, appeals, and knowledge, promulgated a policy that does direct or

25   condone the wrongful conduct of Defendant Clawson.” (Id.) Plaintiff further generically alleges

26   the Director is “held liable for Warden Ron Davis’s actions.” (Id.) The Court has not yet

27   screened these new claims as 28 U.S.C. § 1915A(a) requires, nor ordered service on the new

28   parties.
                                                        2
                                       Def.’s Mot. to Dismiss re: Pl.’s Third Am. Compl. (5:18-cv-05558-BLF (PR))
           Case 5:18-cv-05558-BLF Document 32 Filed 03/13/20 Page 3 of 6



 1   II.     LEGAL STANDARD FOR MOTION TO DISMISS.

 2           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

 3   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

 4   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (citations omitted). When determining

 5   whether a claim has been stated, the Court accepts as true all well-pled factual allegations and

 6   construes them in the light most favorable to the plaintiff. In re Gilead Scis. Sec. Litig., 536 F.3d

 7   1049, 1055 (9th Cir. 2008). However, the Court need not “accept as true allegations that

 8   contradict matters properly subject to judicial notice” or “allegations that are merely conclusory,

 9   unwarranted deductions of fact, or unreasonable inferences.” Id. (citations omitted).

10   III.    PLAINTIFF FAILED TO EXHAUST HIS ADMINISTRATIVE REMEDIES BEFORE FILING SUIT.
11           The Prison Litigation Reform Act mandates that inmates exhaust all available

12   administrative remedies before filing any suit challenging prison conditions. Albino v. Baca, 747

13   F.3d 1162, 1171 (9th Cir. 2014). Although exhaustion is typically determined on a motion for

14   summary judgment, exhaustion can be determined on a motion to dismiss where the prisoner’s

15   failure is clear from the face of the complaint. Id. at 1169.

16           The Ninth Circuit has made clear: “a prisoner does not comply with [the exhaustion]

17   requirement by exhausting available remedies during the course of the litigation.” McKinney v.

18   Carey, 311 F.3d 1198, 1199 (9th Cir. 2002). An action must be dismissed unless the prisoner

19   exhausted his available administrative remedies before he filed suit, even if the prisoner fully

20   exhausts while the suit is pending. Id. (“Congress has made a policy judgment that [the

21   expenditure of additional resources by the parties and the court in requiring a second suit be filed]

22   is outweighed by the advantages of requiring exhaustion prior to the filing of suit.”); see also

23   Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir. 2006) (dismissing the prisoner’s suit where

24   exhaustion was completed after he sent his complaint to the court for filing but before the

25   complaint was actually filed).

26           Plaintiff is a California state prisoner suing about the conditions of his confinement. (See,

27   e.g., ECF No. 1.) California provides its prisoners the right to appeal administratively “any

28   policy, decision, action, condition, or omission by the department or its staff that the inmate or
                                                         3
                                        Def.’s Mot. to Dismiss re: Pl.’s Third Am. Compl. (5:18-cv-05558-BLF (PR))
        Case 5:18-cv-05558-BLF Document 32 Filed 03/13/20 Page 4 of 6



 1   parolee can demonstrate as having a material adverse effect upon his or her health, safety, or

 2   welfare.” Cal. Code Regs. tit. 15, § 3084.1(a) (2018). In order to exhaust available

 3   administrative remedies within the California system, a prisoner must proceed through three

 4   levels of appeal. Id., §§ 3084.1(b), 3084.7(d)(3). A final decision from the third level of review

 5   satisfies the exhaustion requirement. Id., § 3084.7(d)(3).

 6         Plaintiff pleads that he initiated California’s administrative exhaustion process after

 7   commencing this lawsuit. (Compare ECF No. 29 at 2 with ECF No. 1.) In doing so, he failed to

 8   satisfy exhaustion requirements as mandated by the Ninth Circuit. McKinney, 311 F.3d at 1199;

 9   Vaden, 449 F.3d at 1051. Although the Ninth Circuit has carved out a limited exception for
10   claims by a prisoner exhausted before the filing of an amended complaint, that exception only
11   applies to newly added claims. Rhodes v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010).
12   Plaintiff’s claims against Defendant Clawson are not newly added. He plead them in his original
13   complaint (ECF No. 1 at 7), prior to when he says he exhausted them (ECF No. 19 at 2).
14   Therefore, Defendant Clawson requests this action be dismissed.
15   IV.   PLAINTIFF CANNOT PROCEED ON OFFICIAL-CAPACITY CLAIMS.
16         Plaintiff sues Officer Clawson in his individual and official capacities. (ECF No. 29 at 4.)
17   These claims fail on exhaustion grounds, as discussed above. But Plaintiff’s official-capacity
18   claims also fail as a matter of law.
19         State officials sued in their official capacity for damages are not persons for purposes of 42
20   U.S.C. § 1983 and the Eleventh Amendment bars suits against them. Will v. Mich. Dep’t of State

21   Police, 491 U.S. 58, 71 (1989); Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th

22   Cir. 1997). The Ex Parte Young doctrine provides a limited exception to the Eleventh

23   Amendment bar in that Plaintiff could maintain a suit against state officials in their official

24   capacity (i.e., qua the State) for an ongoing violation of federal law if the state official has a

25   connection to the enforcement of the act. Ex Parte Young, 209 U.S. 123, 159–60 (1908). The

26   two critical elements of this exception are (1) ongoing violation; and (2) sufficient connection.

27         Plaintiff has not pled an ongoing violation of civil rights nor sufficient connection to any

28   prospective relief, nor could he since he is no longer housed at the institution where Officer
                                                        4
                                       Def.’s Mot. to Dismiss re: Pl.’s Third Am. Compl. (5:18-cv-05558-BLF (PR))
        Case 5:18-cv-05558-BLF Document 32 Filed 03/13/20 Page 5 of 6



 1   Clawson works. (ECF 29.) With no ongoing violation, Plaintiff merely seeks relief for a past

 2   violation—and this the Eleventh Amendment bars. Papasan v. Allain, 478 U.S. 265, 277–78

 3   (1986); Bank of Lake Tahoe v. Bank of Am., 318 F.3d 914, 918 (9th Cir. 2003) (requiring “a

 4   reasonable likelihood of future injury”); see, e.g., United Mexican States v. Wood, 126 F.3d 1220

 5   (9th Cir. 1997) (challenges to validity of criminal conviction and sentence do not give rise to

 6   prospective relief under Ex Parte Young). Also, with no sufficient connection, Plaintiff has no

 7   ability to compel the injunctive relief sought. Los Angeles Cty. Bar Ass’n v. Eu, 979 F.2d 697,

 8   704 (9th Cir. 1992) (framing the “connection” between the state officer sued and the enforcement

 9   sought as “fairly direct; a generalized duty to enforce state law or general supervisory power over
10   the persons responsible for enforcing the challenged provision will not subject an official to
11   suit.”).; Pouncil v. Tilton, 704 F.3d 568, 576 (9th Cir. 2012) (same).
12         Therefore, Defendant Clawson requests the Court dismiss this lawsuit without prejudice to
13   refiling anew.
                                                            Respectfully Submitted,
14   Dated: March 13, 2020
                                                            XAVIER BECERRA
15                                                          Attorney General of California
                                                            WILLIAM C. KWONG
16                                                          Supervising Deputy Attorney General
17
                                                            /s/ Allison M. Low
18
                                                            ALLISON M. LOW
19                                                          Deputy Attorney General
                                                            Attorneys for Defendant
20                                                          J. Clawson
21   SF2020200485
     21851191.docx
22

23

24

25

26

27

28
                                                       5
                                      Def.’s Mot. to Dismiss re: Pl.’s Third Am. Compl. (5:18-cv-05558-BLF (PR))
            Case 5:18-cv-05558-BLF Document 32 Filed 03/13/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

Case Name:        S. Saddozai v. Davis, et al.           Case No. 5:18-cv-05558-BLF (PR)

I hereby certify that on March 13, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

         DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED
         COMPLAINT
         [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
         PLAINTIFF’S THIRD AMENDED COMPLAINT

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
March 13, 2020, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:

Shikeb Saddozai (AY1590)
California State Prison - Corcoran
P.O. Box 3461
Corcoran, CA 93212
In Pro Per

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on March 13, 2020, at San Francisco,
California.


                  G. Pang                                           /s/ G. Pang
                  Declarant                                          Signature
SF2020200485/21853158.docx
